EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Xue Chen on May 5, 2022. The application has been amended as follows: 
In the claims:
Claim 4 has been deleted.
Claim 5 has been amended as follows: 
-- Claim 5. (Currently Amended) The suspension system according to claim 1, wherein:
the elastic component limiting bracket is substantially triangular, and


the bottom plate of the elastic component limiting bracket is provided with the mounting holes for fasteners to penetrate through. --.
In claim 18, line 2, “the suspension system includes an elastic component limiting bracket,” has been deleted, and line 4, “and” has been deleted.
In the abstract:
Lines 1-2, the expression “The present disclosure provides a suspension system, a bogie frame with the same, and a rail vehicle” has been changed to -- TAn apparatus includes a suspension system, a bogie frame with the same, and a rail vehicle --. 
The abstract has been amended as above because phrases that can be implied, such as expression “The present disclosure …”, lines 1-2 of the abstract, should be avoided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617